IN THE UNITED STATES COURT OF APPEALS

                                                    FOR THE FIFTH CIRCUIT


                                                               No. 01-30107
                                                            (Summary Calendar)


IN THE MATTER OF: CRYSTAL YVONNE WILLIAMS-HILER,
                                                                                                                                             Debtor.
CRYSTAL YVONNE WILLIAMS-HILER,
                                                                                                                                         Appellant,


                                                                        versus

LOUISIANA OFFICE OF STUDENT
FINANCIAL ASSISTANCE,

                                                                                                                                           Appellee.



                                         Appeal from the United States District Court
                                            for the Western District of Louisiana
                                                       (00-CV-2688)

                                                               August 21, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

           Crystal Yvonne Williams (“Williams”) appeals the judgment of the district court affirming the

Findings of Fact and Legal Conclusions by the bankruptcy court. Because we find that there was no

error, we affirm.




           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
       Williams contends that her debt due to the Louisiana Office of Student Financial Assistance

(“LOFSA”) for the amount of $16,331.17 incurred in higher education loans were discharged

pursuant to her July 25, 1997, petition for Chapter 7 bankruptcy.    Our review of the record,

however, indicates that there is no legal basis to support any of Williams’ arguments to this Court.

       We, therefore, affirm the district and bankruptcy courts’ rulings and dismiss Williams’

complaint with prejudice. Furthermore, we affirm the court’s rulings t hat Williams’ loans are not

excepted from discharge and that they constitute valid and enforceable obligations that are held by

LOFSA.

       Williams’ motion for stay and injunction pending appeal is denied.

       AFFIRMED.




                                                 2